On Petition to Rehear.
HICKERSON, J.
A-l asserts by petition to rehear that there were two errors of fact in the opinion of this Court which was filed on October 30, 1953:
1. This Court, “completely overlooked the admitted fact that every single share of stock issued by petitioner, A-l Liquor Distributors, Inc., is owned by Chattanooga Wholesale Company.”
2. That this Court erroneously held: “A-l bought one hundred cases of whiskey from Chattanooga Wholesale Company.”
(1) A-l Liquor Distributors, Inc., .and Chattanooga Wholesale Company were separate, distinct corporations. The latter corporation owned all of the capital stock of the former corporation. Regardless of the ownership of the capital stock, these corporations were separate, legal entities. The ownership by Chattanooga Wholesale Company of all the capital stock of A-l Liquor Distributors, Inc., would not make the transportation of the liquor in question from Chattanooga Wholesale Company to A-l a lawful transportation under the statutes of this State. To make such transportation lawful, the courts would have to add by implication another exception to the general rule that liquor cannot be lawfully transported through dry counties. Under the authorities cited in our original opinion, such *670construction of the statute by the courts 'would not be authorized. Specific statutory exceptions preclude exceptions by implication upon a construction of the statutes by the courts.
(2) By the petition to rehear, A-l states the sending of the one hundred eases of whiskey in question, “simply amounted to a parent company sending certain goods to one of its subsidiaries upon being told by the subsidiary that it did not have these particular brands of whiskey in stock. ’ ’
A-l did not state whether the transaction was a gift, sale, or exchange. Being separate corporations, the books had to be kept separately. We think the inference is clear that A-l did send Chattanooga Wholesale Company a check to cover the price of this liquor in question; although there is no direct proof on this question. The value of the liquor was seven or eight thousand dollars. So we reached the conclusion that, “in effect, the transaction was a sale. ’ ’
However, the shipment would be unlawful if the transaction were an exchange, a gift, or a sale. There is no statutory exception to the general rule that liquor may not be transported in a dry county which would permit one wholesale corporation to send a shipment of liquor through a. dry county to another wholesale corporation by way of exchange, gift, or sale. The fact that the shipping corporation owned all the capital stock of the receiving corporation would not make the shipment a lawful shipment.
The petition to rehear is denied.
Felts and Howell, JJ., concur.